Citation Nr: 0628907	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  01-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from November 1957 to 
October 1961.  He subsequently had additional service in the 
Air Force Reserves, including inactive duty training 
(INACDUTRA) from November 20-22, 1995.  He appealed to the 
Board of Veterans' Appeals (Board) from a September 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which denied his 
petition to reopen his previously denied claim for service 
connection for a heart disorder.

Prior rating decisions in May and November 1996 had denied 
service connection for a heart disorder.  And although the 
veteran filed a notice of disagreement (NOD) in response and 
was furnished a statement of the case (SOC), he did not 
submit a substantive appeal (VA Form 9 or equivalent 
statement) to perfect his appeal to the Board.  See 38 C.F.R. 
§ 20.200 (2005).  So the RO closed his case, which, in turn, 
ordinarily requires the submission of new and material 
evidence to reopen the claim and have it readjudicated on the 
merits (de novo).  See 38 C.F.R. § 3.156(a) (2000).


FINDINGS OF FACT

1.  A rating decision in November 1996 denied service 
connection for a heart disorder.  The veteran did not perfect 
an appeal of that determination.  

2.  Medical evidence since obtained, however, indicates the 
veteran suffered an acute myocardial infarction (MI), i.e., 
heart attack, while on INACDUTRA from November 20-22, 1995.  


CONCLUSION OF LAW

The veteran's heart disorder was incurred in service.  
38 U.S.C.A. §§ 101(22), (24), 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

There is another recent precedent case, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) - which, like 
Pelegini II, also discusses the timing of the VCAA notice as 
it relates to prejudicial error.  

And still another case issued during the pendency of this 
appeal, on March 3, 2006, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must apprise the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Since the Board is granting the veteran's claim, for the 
reasons and bases discussed below, the Board need not discuss 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA - including in terms of 
whether the notice was timely and, if not, prejudicial.  This 
is because the veteran will receive the requested benefit, 
regardless, so even if there was error in the VCAA notice - 
in whatever respect, it was merely harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The law in effect in November 1996 provided that service 
connection could be granted for current disability resulting 
from an injury or a disease incurred or aggravated during 
active duty, or that resulted from an injury incurred or 
aggravated during inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.6, 
3.303(a).  VA's General Counsel had issued a precedent 
opinion stating that a myocardial infarction was a 
manifestation of a "disease" and, therefore, did not 
constitute an "injury" for purposes of service connection 
in the context of a claim predicated on an event during 
INACDUTRA.  See VAGCPRECOP 86-90 (Feb. 9, 1981).  

The veteran's service medical records covering his period of 
active duty from November 1957 to October 1961 are 
unavailable, as they were apparently destroyed in the 1973 
fire at the National Personnel Records Center (NPRC), a 
military records repository in St. Louis, Missouri.  Several 
attempts to obtain those records were unsuccessful.  



The veteran has claimed that he was treated for heartburn 
during his active duty service.  Private medical records at 
that time indicate the symptoms were attributed to dyspepsia 
and acid reflux disease.  The records do not indicate he had 
any chronic heart disorder during that period of his life or 
within one year following his separation from active duty in 
October 1961.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Private treatment records dated prior to November 1995 are 
completely unremarkable for symptoms or objective clinical 
findings indicative of heart disease, although a private 
physician in 1990 opined that the veteran's symptoms of chest 
pain at that time were not of cardiac etiology, but of 
musculoskeletal origin.  

A copy of orders obtained from the veteran's reserve 
component indicates he was on reserve duty from November 20-
22, 1995.  When adjudicating his claim in November 1996, the 
RO determined that period of service was INACDUTRA.

On November 21, 1995, the veteran was seen in a private 
emergency room for complaints of chest pain and was diagnosed 
as having unstable angina.  He was transferred to another 
private facility, where he was hospitalized until 
November 24, 1995, for further care, which included 
monitoring and coronary angiography and angioplasty.  The 
treatment records show that significant coronary artery 
disease was identified, but an acute MI was reportedly ruled 
out.  In addition, an EKG obtained on November 24, 1995, 
reportedly showed an old inferior MI and that, compared to an 
EKG done in June 1992, there were no new changes.  

The RO's November 1996 rating decision denied the veteran's 
service connection claim on the bases that he did not have an 
MI during the period in question in November 1995 and that 
his service during that period did not qualify as active duty 
or active duty for training (ACDUTRA).  Instead, it was 
inactive duty training (INACDUTRA).  And although he 
initiated an appeal of that decision by filing a timely NOD, 
and received an SOC, he did not then file a timely 
substantive appeal (VA Form 9 or equivalent statement) to 
perfect his appeal to the Board.  See 38 C.F.R. § 20.200.  So 
the RO closed his case.

In November 2000, Congress amended 38 U.S.C. § 101(24) to 
specifically allow for service connection for an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during INACDUTRA.  See the Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 301.  In addition, the United States Court of 
Appeals for the Federal Circuit held in Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), that a "liberalizing 
change" in the law creates a new basis of entitlement and 
thus permits the claimant to make a new claim for benefits.  
See also Spencer v. Brown, 17 F.3d 368, 374 (Fed. Cir. 1994).  
Thus, inasmuch as the veteran is claiming that he suffered an 
MI during a period of INACDUTRA in November 1995, new and 
material evidence is not required in this instance.  He is 
entitled to reconsideration of his claim on the merits under 
the provisions of the revised law.  Routen v. West at 
142 F.3d 1441-42.  Accordingly, the Board will consider his 
claim on the basis of all the evidence of record.  

Additional treatment records were received from the veteran 
in May 2000, reflecting his medical treatment beginning in 
1985.  These records included a January 2000 statement by a 
private physician indicating she concurred with the veteran's 
cardiologists that he had suffered a previous MI, although 
she did not indicate when the MI had occurred.  One of those 
cardiologists, Dr. Shelgikar, had written in December 1998 
that the veteran had suffered a previous inferoposterior MI, 
although he, too, did not specify when the MI had occurred.  
The other cardiologist, Dr. Schmidt, wrote in August 2000 
that the veteran had undergone an angioplasty five years 
previously after having an MI.  Dr. Schmidt wrote again in 
September 2001 to describe the veteran's recent treatment, 
but again noted that a stress test in 1999 had revealed an 
inferobasal MI with small areas of inferoapical and apical 
ischemia, findings that were unchanged when compared to a 
study in 1997.  He added that the veteran had subsequently 
undergone coronary bypass surgery in October 2000.  



A VA compensation examination was conducted in February 2001.  
The examiner was requested to review all of the veteran's 
medical records and provide an opinion as to whether he did, 
in fact, sustain an MI on November 21, 1995.  The examination 
report states the veteran was hospitalized at that time with 
a clinical syndrome manifested by chest pain, without 
elevated enzymes or significant EKG changes.  Further, the 
examination report indicated that cardiac catheterization 
performed during the 1995 hospitalization revealed 
significant right coronary artery disease, for which he 
underwent angioplasty.  The examiner stated, however, that, 
the veteran's enzymes did not confirm an acute MI.  He 
concluded, therefore, that it was more likely than not the 
veteran did not suffer an MI during the period of service in 
question.  

In February 2002, the veteran testified at a personal hearing 
at the RO.  He admitted that he had no heart problem during 
his period of active duty from 1957 to 1961.  But he advanced 
his contention that service connection was warranted 
nonetheless because he had an MI during a period of Reserve 
duty in November 1995, referring to his INACDUTRA service at 
issue.  He pointed to statements by his private cardiologists 
to the effect that he did, in fact, sustain an MI at that 
time.  

The RO requested another medical opinion from a VA physician 
in August 2002.  That examiner reviewed the veteran's medical 
records and submitted a very brief opinion, stating that his 
EKG in November 1995 did not show evidence of an acute MI.  
He noted that it was possible to have a small MI, yet have 
minimal to no EKG changes.  He stated that the diagnosis is 
made in such cases by the presence of abnormal cardiac 
enzymes, but that, in the veteran's case, his cardiac enzymes 
had been normal.  The examiner concluded that it was his 
opinion the veteran did not have an MI on November 20, 1995.



Because of the conflicting medical opinions in this case, for 
and against the claim, the Board determined that an 
additional opinion by an independent medical expert (IME), 
specializing in cardiology, would be helpful in deciding the 
veteran's appeal.  To this end, in May 2006, an IME opinion 
was received from a Professor of Cardiology (Emeritus) at a 
well-known university medical school.  The IME reviewed the 
veteran's medical records and noted that, in 1995, physicians 
agreed that the diagnosis of acute myocardial infarction was 
present when at least two of the following factors existed:  
(1) a characteristic clinical picture demonstrated by the 
type of chest pain the patient exhibited, (2) an EKG showing 
typical changes consistent with acute myocardial infarction, 
and (3) abnormal cardiac enzymes.  The IME indicated the 
veteran definitely met the first criterion, but that the 
third criterion was incomplete because several repeat enzyme 
determinations were not done at the proper time, but that, 
nevertheless, the myoglobin was abnormal.  The IME further 
commented that above and beyond those three criteria were two 
findings that were supportive of an MI:  A thallium stress 
test had shown evidence of an inferior MI in the area of the 
heart that should have been supplied by the right coronary 
artery, and at cardiac catheterization the right coronary 
artery was almost totally blocked (95%), a situation commonly 
associated with myocardial infarction.  The IME pointed out 
the cardiologists at the time had "ruled out" the 
occurrence of an MI exclusively on the basis of the EKG and 
enzyme results, and that consideration should also be given 
to the fact that a small MI may not show EKG changes and that 
a sizeable quantity of heart muscle must "die" [infarct] 
before the enzymes that were tested could be expected to rise 
significantly.  The IME went on to comment that "it should 
not go unnoticed that several potentially critical 
measurements of CK-MB [a specific cardiac enzyme] were not 
done because the total CK was not elevated.  This concept is 
untenable.  The IME therefore concluded the veteran 
experienced an acute MI during his November 20-22, 1995, 
period of service while on INACDUTRA.  [Note:  when 
requesting this opinion, the Board had mistakenly listed this 
period of service at issue as ACDUTRA, rather than INACDUTRA, 
but this oversight is inconsequential in light of the 
Veterans Benefits and Health Care Improvement Act of 2000 and 
the holdings in Routen and Spencer since, for all intents and 
purposes, it no longer matters whether the veteran suffered 
the MI on ACDUTRA or INACDUTRA.]

Since the veteran does not allege, and the evidence does not 
otherwise suggest, his heart disorder relates back to his 
initial period of service - on active duty, from November 
1957 to October 1961, the Board need not address whether the 
condition was directly or presumptively incurred during that 
earlier period of service.  His contention, instead, is that 
service connection is warranted because he suffered an acute 
MI during his service in the reserves - and in particular, 
while on INACDUTRA in November 1995.  

During the course of his appeal, several conflicting medical 
opinions have been obtained as to whether the veteran did in 
fact sustain an MI in November 1995.  The most recent 
opinion, by an IME obtained by the Board in May 2006, 
concluded that, although the veteran did not precisely meet 
the criteria for an MI that were generally accepted in 
November 1995, irregularities in some of the blood tests 
obtained during the November 1995 hospitalization and 
especially other factors outside the defined criteria for an 
acute MI indicated to the IME that the veteran did in fact 
have an acute MI at that time.  

While the available medical evidence does not overwhelmingly 
favor the veteran's claim, there is certainly at least an 
equivocal balance for and against it, particularly since 
recently obtaining the supporting opinion from the IME.  
Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that he did suffer an acute MI while on 
reserve duty (INACDUTRA) in November 1995.  38 C.F.R. 
§ 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  So his claim must be granted.  38 U.S.C.A. 
§§ 101(24), 1110, 5107(b); 38 C.F.R. §§ 3.6, 3.303.  


ORDER

Service connection for a heart disorder is granted.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


